Citation Nr: 0103425	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUES

Entitlement to an increased evaluation for post operative 
residuals of peptic ulcer disease, currently rated as 
40 percent disabling.

Entitlement to an increased (compensable) evaluation for 
post-traumatic stress disorder (PTSD).

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1966 to June 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January and October 1999 RO rating decisions that denied 
service connection for an ear condition with vertigo, an 
increased evaluation for post operative residuals of peptic 
ulcer disease (rated 40 percent), an increased (compensable) 
evaluation for PTSD, and a total rating for compensation 
purposes based on unemployability.


REMAND

The October 1999 RO rating decision denied service connection 
for an ear condition with vertigo.  The veteran stated his 
disagreement with this determination in correspondence 
submitted with a VA Form 9 in March 2000.  These documents 
constitute a timely filed notice of disagreement.  38 C.F.R. 
§§ 20.201, 20.300, 20.302 (2000).  A review of the record 
indicates that this issue has not been made the subject of a 
statement of the case, and it should be.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  The Board may not address this issue until the 
veteran has been sent a statement of the case.  38 C.F.R. 
§ 20.200 (2000); Smallwood v. Brown, 10 Vet. App. 93 (1997).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist the veteran in the development of claims.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claims.

The veteran testified before the undersigned in December 
2000.  His testimony was to the effect that he was scheduled 
to receive additional treatment and/or evaluation for his 
service-connected GI (gastrointestinal) disorder at the VA 
Medical Center (VAMC) in Baltimore, Maryland.  The reports of 
treatment and evaluations since his VA medical examination in 
April 1998 should be obtained and included in the appellate 
record.

A review of the record indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  The decision of the SSA determining 
the veteran's entitlement to disability benefits and medical 
records in the possession of that agency with regard to that 
determination are relevant to the veteran's claim for a total 
rating for compensation purposes based on unemployability and 
should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The veteran testified at the hearing in December 2000 to the 
effect that there was CUE (clear and unmistakable error) in 
prior RO rating decisions.  He asserts CUE in the May 1974 RO 
rating decision that granted service connection for the post 
operative residuals of peptic ulcer disease, alleging that 
there were additional residuals of the surgery for this GI 
condition that warranted service connection at that time.  He 
asserts CUE in the October 1982 RO rating decision that 
granted service connection for PTSD, alleging that service 
connection should have been granted for this disorder from an 
earlier effective date.  He asserts CUE in the March 1992 RO 
rating decision that reduced the evaluation for PTSD for 
failing to report for VA examination, alleging that 
manifestations of his psychiatric condition overwhelmed him 
and prevented him from reporting for examination.  These 
matters are "inextricably intertwined" to the claims being 
considered in this appeal and the claims should be 
adjudicated simultaneously.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

The veteran's testimony at the December 2000 constitutes 
claims for additional VA benefits.  He essentially claims 
secondary service connection for removal of his spleen, 
diaphragmatic hernia, and a respiratory disease based on the 
1974 surgery for his service-connected GI condition, and 
reopening of the claims for secondary service connection for 
diabetes mellitus based on aggravation by the 1974 GI surgery 
and secondary service connection for heart problems based on 
the 1974 GI surgery.  These issues are "inextricably 
intertwined" to the claim for a total rating for 
compensation purposes and should be adjudicated with that 
claim.  Harris, 1 Vet. App. 180.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of entitlement to 
service connection for an ear condition 
with vertigo.  They should be advised to 
submit a substantive appeal, VA Form 9, 
within 60 days to complete the appeal.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for the postoperative residuals 
of peptic ulcer disease and PTSD since 
April 1998.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file, 
including the reports of his treatment 
and/or evaluations at the VAMC in 
Baltimore, Maryland since April 1998.

3.  The RO should contact the SSA and 
obtain copies of all medical records in 
possession of that agency related to the 
award of SSA disability benefits to the 
veteran.  A copy of that agency's 
decision regarding disability benefits 
should also be obtained.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  
5.  After the above development, the RO 
should review the claims being considered 
in this decision and adjudicate the 
above-noted CUE claims, the claims for 
secondary service connection for removal 
of the spleen, diaphragmatic hernia, and 
respiratory disease, and the application 
to reopen claims for secondary service 
connection for diabetes mellitus and 
heart disease.  If action remains adverse 
to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case and 
advised that a substantive appeal, VA 
Form 9, must be submitted within 60 days 
with regard to any new issue in order to 
have that issue or issues reviewed with 
this appeal.  38 C.F.R. § 20.302(c).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




